DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on February 28, 2022.  Claim 2 has been cancelled.  Thus, claims 1 and 3-20 are pending.  Claims 1 and 18 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2014/0267688 to Aich et al. (hereinafter “Aich”), discloses a trailer backup assist system that may monitor the trailer connection by monitoring the target to determine if the target has moved to determine whether the same trailer remains connected to the tow vehicle, and may initiate action in response thereto. Further, the trailer backup assist system may monitor the hitch angle or the target to determine if the trailer may have been changed out (i.e., disconnected and replaced with another trailer), and may initiate action in response thereto.  A hitch angle that is not accurate may introduce a potential for inadequate or improper vehicle 
With respect to independent claim 1, Aich, taken singly or in combination with other prior art of record, does not disclose or teach receive the distance value from the sensor in a go-straight state of the vehicle to determine whether the rear object is detected, and predict a first hitch angle based on a vehicle model and a second hitch angle based on the distance value, in combination with other limitations of the claim.
With respect to independent claim 18, Aich, taken singly or in combination with other prior art of record, does not disclose or teach receiving a distance value from a sensor in a go-straight state of the vehicle to determine whether an object is detected at a rear side of the vehicle; and predicting a first hitch angle based on a vehicle model and predicting a second hitch angle based on the distance value, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661